NOT FOR PUBLICATION                         FILED
                           UNITED STATES COURT OF APPEALS                    AUG 8 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 MARLON CORDON-CORDON, AKA                            No.     15-70804
 Marlon Monfredo Cordon-Cordon,
                                                      Agency No. A206-262-779
             Petitioner,

    v.                                                MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:           SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Marlon Cordon-Cordon, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”),

and from the BIA’s denial of his request for a continuance. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and for

abuse of discretion the denial of a continuance, Sandoval-Luna v. Mukasey, 526

F.3d 1243, 1246 (9th Cir. 2008). We dismiss in part and deny in part the petition

for review.

        We lack jurisdiction to consider Cordon-Cordon’s ineffective assistance of

counsel claim. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000)

(petitioner must exhaust administrative remedies by first presenting the issue to the

BIA).

        Cordon-Cordon does not challenge the agency’s denial of his asylum

application as untimely. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177

n.5 (9th Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

Thus, we deny the petition as to his asylum claim.

        Substantial evidence supports the agency’s conclusion that Cordon-Cordon

failed to establish that a protected ground is one central reason for the harm he

fears in Guatemala. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2008) (under the REAL ID Act, petitioner must prove a protected ground is ‘one

central reason’ for the persecution). Thus, his withholding of removal claim fails.


                                           2                                    15-70804
      Substantial evidence also supports denial of Cordon-Cordon’s CAT claim

because he failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Silaya, 524 F.3d at 1073.

      Finally, the BIA did not abuse its discretion in denying Cordon-Cordon’s

request for a continuance. See Sandoval-Luna, 526 F.3d at 1247.

      PETITION FOR REVIEW IS DISMISSED in part; DENIED in part.




                                          3                                    15-70804